
	
		I
		112th CONGRESS
		2d Session
		H. R. 6217
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Mr. Garamendi (for
			 himself, Mr. Conyers,
			 Mr. Kildee,
			 Mr. Hinchey, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require 85 percent domestic content in green
		  technologies purchased by Federal agencies or by States with Federal funds and
		  in property eligible for the renewable energy production or investment tax
		  credits.
	
	
		1.Short titleThis Act may be cited as the
			 Make it in America: Create Clean
			 Energy Manufacturing Jobs in America Act.
		2.Requirements for
			 purchase of green technologies with 85 percent domestic content for use by
			 Federal Government and States
			(a)Requirement for
			 purchases by Federal GovernmentNotwithstanding chapter 83 of title 41,
			 United States Code (popularly referred to as the Buy American Act), and subject
			 to subsection (c), only green technologies that are 85 percent manufactured in
			 the United States, from articles, materials, or supplies 85 percent of which
			 are grown, produced, or manufactured in the United States, may be acquired for
			 use by the Federal Government.
			(b)Requirement for
			 purchases by States using Federal fundsSubject to subsection
			 (c), Federal funds may not be provided to a State for the purchase of green
			 technologies unless the State agrees that the funds shall be used to purchase
			 only green technologies that are 85 percent manufactured in the United States,
			 from articles, materials, or supplies 85 percent of which are grown, produced,
			 or manufactured in the United States.
			(c)Phase-In of
			 requirementDuring the first three fiscal years occurring after
			 the date of the enactment of this Act, subsections (a) and (b) shall be
			 applied—
				(1)during the first
			 fiscal year beginning after such date of enactment, by substituting 30
			 percent for 85 percent;
				(2)during the second
			 fiscal year beginning after such date of enactment, by substituting 50
			 percent for 85 percent; and
				(3)during the third
			 fiscal year beginning after such date of enactment, by substituting 80
			 percent for 85 percent.
				(d)Green
			 technologies definedIn this
			 Act, the term green technologies means renewable energy and energy
			 efficiency products and services that—
				(1)reduce dependence
			 on unreliable sources of energy by encouraging the use of sustainable biomass,
			 wind, small-scale hydroelectric, solar, geothermal, and other renewable energy
			 and energy efficiency products and services; and
				(2)use hybrid
			 fossil-renewable energy systems.
				(e)Effective
			 dateThis section shall apply to purchases of green technologies
			 on and after October 1 of the first fiscal year beginning after the date of the
			 enactment of this Act.
			3.Renewable energy
			 production and investment tax credits limited to domestically produced
			 property
			(a)Credit for
			 electricity produced from certain renewable resourcesSubsection (d) of section 45 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(12)Domestic
				content requirement
						(A)In
				generalIn the case of any
				facility originally placed in service after the date of the enactment of the
				Make it in America: Create Clean Energy
				Manufacturing Jobs in America Act, such facility shall not be
				treated as a qualified facility for purposes of this section unless such
				facility is 85 percent manufactured in the United States, from articles,
				materials, or supplies 85 percent of which are grown, produced, or manufactured
				in the United States.
						(B)Transitional
				ruleIn the case of any facility originally placed in service
				before January 1, 2015, subparagraph (A) shall be applied—
							(i)in the case a facility originally placed in
				service during 2012, by substituting 30 percent for 85
				percent both places it appears,
							(ii)in the case a facility originally placed in
				service during 2013, by substituting 50 percent for 85
				percent both places it appears, and
							(iii)in the case a facility originally placed in
				service during 2014, by substituting 80 percent for 85
				percent both places it
				appears.
							.
			(b)Investment
			 energy creditSection 48 of such Code is amended by adding at the
			 end the following new subsection:
				
					(e)Domestic content
				requirement
						(1)In
				generalIn the case of any
				property for any period after the date of the enactment of the
				Make it in America: Create Clean Energy
				Manufacturing Jobs in America Act, such property shall not be
				treated as energy property for purposes of this section unless such property is
				85 percent manufactured in the United States, from articles, materials, or
				supplies 85 percent of which are grown, produced, or manufactured in the United
				States.
						(2)Transitional
				ruleIn the case of any property for any period before January 1,
				2015, paragraph (1) shall be applied—
							(A)in the case of any period during 2012, by
				substituting 30 percent for 85 percent both
				places it appears,
							(B)in the case of any period during 2013, by
				substituting 50 percent for 85 percent both
				places it appears, and
							(C)in the case of any period during 2014, by
				substituting 80 percent for 85 percent both
				places it
				appears.
							.
			(c)Effective
			 dates
				(1)Production
			 creditThe amendments made by subsection (a) shall apply to
			 facilities originally placed in service after the date of the enactment of this
			 Act.
				(2)Investment
			 creditThe amendments made by subsection (b) shall apply to
			 periods after the date of the enactment of this Act, under rules similar to the
			 rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on
			 the day before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
				
